Case 1:20-cr-02026-SAB   ECF No. 1   filed 07/21/20   PageID.1 Page 1 of 2




                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                            Jul 21, 2020
                                                               SEAN F. MCAVOY, CLERK




                                         1:20-CR-2026-SAB
Case 1:20-cr-02026-SAB   ECF No. 1   filed 07/21/20   PageID.2 Page 2 of 2
